DETAILED ACTION


Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-4, drawn to a hot-rolled steel sheet.
Group II, claim(s) 5-10, drawn to a method of manufacture.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and I lack unity of invention because even though the inventions of these groups require the technical feature of a hot-rolled steel sheet having a specified composition and microstructure, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Nozaki et al. (US PGPub. No. 2014/0014236).  
Nozaki teaches a hot-rolled steel sheet with a chemical composition of 0.02-0.5 mass% C, 0.001-4.0% Si, 0.001-4.0% Mn, ≤0.15% P, ≤0.03% S, 0.001-4.0% Al (i.e. sol. Al), ≤0.01% N, and one or more of (i.e. these may be optional due to the listing of “one or more” and therefore may prima facie case of obviousness exists.  See MPEP § 2144.05.  The microstructure measured at a sheet-thickness center portion, which may be measured at the ¼ sheet thickness position (paragraph 0079), includes an area ratio of 20-50% ferrite, 10-60% bainite, and 20% or less of martensite (i.e. about 10-80% bainite and martensite and about 30-100% of ferrite, bainite, and martensite) (paragraph 0020), and these ranges overlap the claimed ranges.  See MPEP § 2144.05.  The volume average diameter of the grains (i.e. the average crystal grain size) may be 1-4 µm (paragraph 0022), which overlaps the claimed range.  See MPEP § 2144.05.  Nozaki teaches that the average pole density of the orientation groups of {100}<011> to {223}<110> (this group includes {211}, as described in paragraph 0060) is 1.0 or more (paragraph 0056) and 6.5 or less but still more preferably less than 3.0 (paragraph 0054), and this average overlaps the claimed range for maximum pole density (i.e. the maximum would have been obvious to one of ordinary skill in the art because the pole density is reported to affect local deformity, paragraphs 0055-0056, and anisotropy of mechanical properties can result in deterioration of local deformability in different directions, paragraph 0055).  See MPEP § 2144.05.  The pole density of {332}<113> should be 1.0 to 5.0 (paragraphs 0143).  Considering the orientation group of {211}<011> being ideally 1.0-3.0 as described above, then the total of pole densities of {211}<011> and {332}<113> is the sum, or 2.0-8.0, which overlaps the claimed range.  See MPEP § 2144.05.  Nozaki teaches multiple examples where the tensile strength (“TS”) is 950 MPa or more (e.g. Examples, 1-2, 4, 6-8, and 14 in Table 9).  
a posteriori over the prior art of Nozaki.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904.  The examiner can normally be reached on M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/KIM S. HORGER/Examiner, Art Unit 1784          

                                                                                                                                                                                              /SETH DUMBRIS/Primary Examiner, Art Unit 1784